Brady, J.
This matter was properly disposed of in the law controlling it both at special and general terms. It presents, it is true, a seeming hardship upon the appellant, but he should have protected himself by proper covenants on his purchase. The persons who derived the benefit of the improvement, and also the award for damages, should doubtless be required to pay the assessment, although the subsequent owner is equally the recipient of the benefit for which he may be compelled to pay by reason of his purchase, and his name appearing as owner on the tax-books, the prior, owner not having been paid put of the indemnity given him by the award of damages. The vendors may have estimated the property, including the payment to be made, and avoided making such payment for that reason. We cannot, nor can the city, speculate as to these elements, nor is the latter required to determine who owns the property absolutely. We must leave the parties tose*630cure themselves against assessments and taxes by proper agreement relating thereto. Application for reargument denied.
Van Brunt, P. J., concurs.
Daniels, J.
A reargument would be without benefit to the appellant. The decision of the assessors cannot be reviewed or controlled by mandamus: The motion should be denied.